MEMORANDUM **
Jorge Delgado-Montoya appeals from the 30-month sentence imposed following his plea of guilty to being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal but remand with instructions to correct the judgment.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (holding that an appeal waiver is valid when entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d *6611046, 1048 (9th Cir.2005) (holding that the changes wrought by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), do not render a guilty plea unknowing or involuntary).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the incorrect reference to § 1326(b)).
DISMISSED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.